Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Quan Nguyen on 3-9-21.

The application has been amended as follows: 

Claim 22 has been replaced with the following re-written claim:

A chimeric receptor (MHCR) comprising (i) a class I major histocompatibility complex (MHC) portion, comprised of at least a portion of an extracellular domain of a class I MHC protein, beta2-microglobulin and a targeted peptide, directly fused in the absence of a linker, to a T cell receptor (TCR) portion, comprised of at least an extracellular domain of a TCR, a transmembrane domain of a TCR and at least a portion of a cytoplasmic domain of a TCR protein, wherein the MHCR binds to a TCR of a target cell through the targeted peptide of the MHC portion of the MHCR, or (ii) a class II major histocompatibility complex (MHC) portion, comprised of at least a portion of an extracellular domain of a class II MHC protein and a targeted peptide, directly fused in the absence of a linker, to a T cell receptor (TCR) portion, 

Claim 31 has been replaced with the following rewritten claim:

The MHCR of claim 22, wherein the targeted peptide is integrated into the MHC portion, or directly or indirectly fused to the MHC portion.

Claims 25 and 57-65 have been canceled.


Claims 22, 23, 28, 31-36 and 56 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the MHCR polypeptides of claim 22 and dependent claims thereof are believed to be adequately described by the teachings of the instant specification and the extensive knowledge in the prior art of MHC class I / II bound to CD8 / CD4 and of TCR connecting peptide domain / transmembrane domain / intracellular domain structure – function relationships as described in the various Exhibits applicant submitted with their most recent remarks as well as, e.g., Li et al., Front Immunol. 2013 Jul 22;4:206 (describing the structural relationship between MHC class I / II bound to CD8 / CD4); Liu et al., eLS. John Wiley & Sons, Ltd: Chichester. (2011) pages 1-12 (describing the structural relationship between the MHC class I / II peptide binding residues and the bound T-cell epitope); Macian, Nat Rev Immunol. 2005 Jun;5(6):472-84 (describing the TCR signaling cascade that leads to NFAT transcriptional activation); Painter et al., Immunological Reviews, 2012, Vol. 250: 144–157 (describing the structural relationship between the MHC class II peptide binding residues and the bound T-cell epitope); Xu et al., JBC, 2006, VOL. 281, NO. 48, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.